Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 8/8/22 in response to the Office Action of 5/6/22 are acknowledged and have been entered.
	Claim 29 has been added by Applicant.
	Claims 1-14, 22, 24, and 26-29 are pending.
	Claims 3 and 8 remain withdrawn.
	Claims 1, 2, 5-7, 10, 22, and 26 have been amended by Applicant.
	Claims 1, 2, 4-7, 9-14, 22, 24, and 26-29 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections Necessitated by Amendments.

Rejections Withdrawn
	The rejections of claims under 35 U.S.C. 102(a)(1) are withdrawn.

	The rejection of claims under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2011/0183859 A1; 7/28/11) in view of Jeon et al (J Korean Soc Coloproctology, 2011, 27(3): 140-146) is withdrawn.

	The rejection of claims under 35 U.S.C. 103 as being unpatentable over Han et al (US 2015/0086553 A1; 3/26/15) in view of Harris et al (US 2011/0183859 A1; 7/28/11) and Jeon et al (J Korean Soc Coloproctology, 2011, 27(3): 140-146) is withdrawn.

	The rejection of claims under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (US 2015/0086553 A1; 3/26/15) in view of Möslein et al (Langenbecks Arch Surg, 2003, 388: 9-16).
Han et al teaches a method of preventing a disease associated with Annexin A1 activation and/or overexpression in a subject comprising administering to the subject a therapeutically effective amount of an antagonist of Annexin A1 ([0136], in particular). Han et al further teaches said method wherein the antagonist is an anti-Annexin A1 antibody ([0088], in particular). Han et al further teaches said method wherein the disease associated with Annexin A1 activation and/or overexpression is a cancer such as colon or rectal cancer ([0150], in particular). Han et al further teaches said method wherein the antagonist of Annexin A1 is formulated with a pharmaceutically acceptable carrier ([0138], in particular). Preventing colon or rectal cancer by the method of Han et al prevents “tumor growth or cancer recurrence” because a cancer/tumor that is prevented does not grow and is not a recurrence.
Han et al does not specifically teach the subject has familial adenomatous polyposis (FAP).  However, these deficiencies are made up in the teachings of Möslein et al.
Möslein et al teaches subjects with FAP, defined identification of at least 100 colorectal adenomatous polyps (which, one of skill in the art would recognize, are comprised of pre-cancerous cells), are at high risk for developing colorectal cancers (page 9, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to prevent colon and rectal cancers (colorectal cancers) in subjects at high risk for such cancers by performing the method of Han et al with a subject with FAP because Möslein et al teaches subjects with FAP are at high risk for developing colorectal cancers and the method of Han is to prevent a disease, such as colon or rectal cancer. In an effort to obtain therapeutic benefit, it is considered obvious to administer a therapeutic (the anti-Annexin A1 antibody of Han et al) that prevents a disease (such as colorectal cancer) to a subject at high risk for developing such a disease (such as a subject with FAP). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 8/8/22, Applicant agues cited references do not teach or suggest a method of treating precancerous cells. Applicant further argues the cited reference do not teach or suggest preventing recurrence. 
The amendments to the claims and the arguments found in the Reply of 8/8/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach or suggest a method of treating precancerous cells, the claims do not specifically recite a method of treating precancerous cells. Rather, the methods recite treating a subject with familial adenomatous polyposis (which would have precancerous colorectal polyps). Based on the cited refences, one would have been motivated, with an expectation of success, to prevent colon and rectal cancers (colorectal cancers) in subjects at high risk for such cancers by performing the method of Han et al with a subject with familial adenomatous polyposis (FAP) because Möslein et al teaches subjects with FAP are at high risk for developing colorectal cancers and the method of Han is to prevent a disease, such as colon or rectal cancer. In an effort to obtain therapeutic benefit, it is considered obvious to administer a therapeutic (the anti-Annexin A1 antibody of Han et al) that prevents a disease (such as colorectal cancer) to a subject at high risk for developing such a disease (such as a subject with FAP).
In regards to the argument that the cited reference do not teach or suggest preventing recurrence, the claims do not require preventing recurrence. However, preventing colon or rectal cancer by the method of Han et al prevents “tumor growth or cancer recurrence” because a cancer/tumor that is prevented does not grow and is not a recurrence.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
Claims 22, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2011/0183859 A1; 7/28/11) in view of Jeon et al (J Korean Soc Coloproctology, 2011, 27(3): 140-146), Sears et al (Cell Host Microbe, 2014, 15(3): 317-328), and Rubinstein et al (Cell Host Microbe, 2013, 14(2): 195-206).
Harris et al teaches a method for detecting a poor prognosis in a subject with colon cancer comprising assaying a sample from the colon cancer tissue from the subject for the gene expression of ANXA1, comparing the gene expression of ANXA1 in the sample to a known control reference value of the gene expression level of ANXA1 (including a control reference value of gene expression level of ANXA1 in normal colon tissue), and detecting the subject has a more aggressive form of colon cancer (same as “poor prognosis”) if the gene expression level of ANXA1 is increased compared to the reference value ([0124]-[0128] and claims 1 and 5 of Harris et al, in particular). Harris et al further taches colon cancer is also referred to as “colorectal cancer” ([0039], in particular). Harris et al further teaches said method further comprising selecting adjunctive therapy when the more aggressive form of colon cancer is detected ([0136] and claim 17 of Harris et al, in particular). Harris et al further teaches treating colon cancer in a subject with a poor prognosis comprising surgical resection and administering chemotherapy, such as 5-FU in combination with leucovorin ([0236]-[0237], in particular).
Harris et al does not specifically demonstrate administering a treatment to a subject determined by the method of Harris et al to have a poor prognosis or indicate the subject’s colorectal cancer tissue comprises Fusobacterium and/or FadA.  However, these deficiencies are made up in the teachings of Jeon et al and Sears et al.
Jeon et al teaches providing therapeutic benefit to subjects with colon cancer comprising administering FOLFOX adjunctive therapy, which comprises 5-FU and leucovorin of Harris et al (page 140, in particular).
Sears et al teaches Fusobacterium (most often F. nucleatum) enrichment in colorectal cancer tissue as compared to non-tumor normal colon tissue (paragraphs spanning pages 5-6, in particular). Sears et al further teaches FadA copy number and expression elevated in adenoma and adenocarcinoma patients as compared to normal colon tissue from non-tumorous individuals (first full paragraph on page 10, in particular). Rubinstein et al further teaches a mechanism wherein Fusobacterium of Sears et al can promote colorectal carcinogenesis by modulating E-cadherin/b-catenin signaling via FadA (Abstract, in particular). Rubinstein et al further identifies FadA as a biomarker for diagnosing adenomas and adenocarcinomas, wherein FadA levels in colon tissues from subjects with adenomas and adenocarcinomas are >10-100 times higher than levels in normal individuals (Abstract, in particular).   
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising the method of Harris et al wherein subjects with colon cancer determined to have a poor prognosis are administered therapies comprising 5-FU in combination with leucovorin, such as FOLFOX of Jeon et al, because Harris et al teaches administering chemotherapy, such as 5-FU in combination with leucovorin, to colorectal cancer patients with a poor prognosis and Jeon et al teaches providing therapeutic benefit to subjects with colon cancer comprising administering FOLFOX adjunctive therapy, which comprises 5-FU and leucovorin of Harris et al. This is an example of “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or combined the prior art reference teachings to arrive at the claimed invention.” 
Further, subjects of the combined method with colon cancer predictably include those that comprise colorectal cancer tissue comprising Fusobacterium  and FadA because Sears et al teaches Fusobacterium (most often F. nucleatum) enrichment in colorectal cancer tissue as compared to non-tumor normal colon tissue and both Sears et al and Rubinstein et al teach expression of FadA is elevated in colon tissues from subjects with adenomas and adenocarcinomas as compared to FadA levels in normal individuals. Rubinstein et al further teaches a mechanism wherein Fusobacterium of Sears et al can promote colorectal carcinogenesis by modulating E-cadherin/b-catenin signaling via FadA.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of assaying just any biological sample for gene expression level and/or protein level of ANXA1, comparing the gene expression level and/or protein level to any other reference value, and treating a subject, does not reasonably provide enablement for methods wherein increased gene expression level or protein level of ANXA1 in a sample from a subject comprising just any type of pre-cancerous cells (cells pre-cancerous of just any cancer) is indicative of a poor prognosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods wherein increased gene expression level or protein level of ANXA1 in a sample from a subject comprising just any type of pre-cancerous cells (cell pre-cancerous of just any type of cancer) is indicative of a poor prognosis. 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses methods of assaying just a biological sample for gene expression level and/or protein level of ANXA1, comparing gene expression levels and/or protein levels to reference values, and treating a subjects. However, the specification does not demonstrate increased gene expression level or protein level of ANXA1 in a sample from a subject comprising just any type of pre-cancerous cells is indicative of a poor prognosis.
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease state (such as a poor prognosis) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods wherein increased gene expression level or protein level of ANXA1 in a sample from a subject comprising just any type of pre-cancerous cells is indicative of a poor prognosis, and Applicant has not enabled said methods because it has not been shown that increased gene expression level and protein level of ANXA1 in a sample from a subject comprising just any type of pre-cancerous cells (cells pre-cancerous of just any cancer) is indicative of a poor prognosis. 
Further, undue experimentation would be required to determine which types of pre-cancerous cells from subjects with a poor prognosis do (or do not) exhibit increased ANXA1 gene expression levels and protein levels in order to perform the methods as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 


Claim Rejections - 35 USC § 112
Claims 5-7, 9-14, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.

In regards to claims 5-7, 9-14, 28, claim 5 recites a method of treating pre-cancerous cells to prevent adenoma formation, tumor growth, or cancer recurrence comprising administering an agent which inhibits or blocks Annexin A1, thereby inhibiting growth of pre-cancerous cells.  Descriptions of methods of treating pre-cancerous cells to prevent adenoma formation, tumor growth, or cancer recurrence comprising administering an agent which inhibits or blocks Annexin A1, thereby inhibiting growth of pre-cancerous cells are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Claim 29 recites a method comprising (a) assaying a sample from a tissue comprising pre-cancerous cells (and Fusobacterium and/or FadA) from a subject for a gene expression level or protein level of ANXA1, (b) comparing the gene expression level or protein level of ANXA1 in the sample to a known reference value, (c) detecting the subject has a poor prognosis if the gene expression level or protein level of ANXA1 is increased compared to the reference value, and (d) treating the subject with treatment for the pre-cancerous cells when the poor prognosis is detected. Descriptions of methods comprising (a) assaying a sample from a tissue comprising pre-cancerous cells (and Fusobacterium and/or FadA) from a subject for a gene expression level or protein level of ANXA1, (b) comparing the gene expression level or protein level of ANXA1 in the sample to a known reference value, (c) detecting the subject has a poor prognosis if the gene expression level or protein level of ANXA1 is increased compared to the reference value, and (d) treating the subject with treatment for the pre-cancerous cells when the poor prognosis is detected are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claim 29 is directed to abstract ideas and natural phenomenon because the claim recites abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (both mental processes) are the “comparing” of step “b.” and the “detecting” of step “c.”. The “natural phenomenon” is: ANXA1 gene or protein expression level correlate with prognosis. It is noted claim 29 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Specifically, claim 29 recites “treating the subject with treatment for the pre-cancerous cells when the poor prognosis is detected.” However, this appears to be any treatment because the specification does not describe (see New Matter rejection), or provide any limitation on what would (or would not) be considered, a “treatment for [the] pre-cancerous cells”. Therefore, the treatment step of claim 29 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting mRNA or protein expression level of a known gene in a tissue sample comprising precancerous cells wherein the tissue sample is known to oftentimes comprise Fusobacterium and/or FadA  (see Sears et al (Cell Host Microbe, 2014, 15(3): 317-328) and Rubinstein et al (Cell Host Microbe, 2013, 14(2): 195-206)) and administer just any treatment “for the pre-cancerous cells” to the subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

The instant specification acknowledges methods of detecting Annexin A1 mRNA (such as Norther blots) and protein (such as Western blots) are “known in the art” (lines 19-30 on page 5, in particular).
Here, the claim does not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claim are well-known, routine, and conventional.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression or protein level followed by administering just any treatment) are routinely performed in the art to obtain data regarding expression and treat subjects. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claim does not recite something “significantly more” than the judicial exception(s); rather, the claim “simply informs” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642